Order entered August 4, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00395-CV

                              CHRISTIN BISHOP, Appellant

                                              V.

       CREDITPLEX AUTO SALES L.L.C. D/B/A GREENVILLE MITSUBISHI;
               SANTANDER CONSUMER USA, INC., Appellees

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-13-01838-D

                                          ORDER
       We GRANT appellees’ July 31, 2015 unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than September 17, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE